DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/220800 filed on 12/14/2018 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed01/27/2021. Claims 1, 8, 10 and 11 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102 Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a system for determining field characteristics of a field across which an implement is being moved, the system comprising: a tine configured to engage a surface of soil within the field; a sensor configured to detect a load being applied to the 
A Steinlage discloses a tillage implement having various tools mounted thereon. Moreover, the implement may include sensors and imaging devices that input information about the environment and field conditions (e.g., soil type, hardness, residue coverage, etc.) to a controller. The controller may, in turn, use this information to automate adjustments in position and/or downforce of the finishing attachments or other tools of the implement. However, Steinlage completely fails to disclose a controller configured to determine a field characteristic of a field based on a detected load being applied to the ground engaging tine.
Claims 2-10 depend from claim 1, Claim 12-15 depend on claim 11 and claims 17-20 depends from claim 16, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668